DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ibraham Sharifzadeh on September 2, 2022. 
Amended IDS: The IDS has been amended to add missing information in the citation entries. Please see attached document label 1449. Also below examiner present the full entries including the missing information.
Citation No.  1: AT&T: "Enhancements to Support NR Backhaul Links", 3GPP Draft, 3GPP TSG RAN WG1 Meeting #95, R1-1812859, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Chengdu, China, 20181008 – 20181012, 11 November 2018 (2018-11-11), XP051554822, 13 pages, Retrieved from the Internet: URL:  http://www.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN1/Docs/R1%2D1812859%2Ezip, [retrieved on 2018-11-11], page 6, paragraph 2.3 - page 10, paragraph 2.5, figures 7-10, Page 12, Line 1 - Line 2, Section 1. Introduction Section 2: Physical Layer Enhancement for IAB, Section 2.3: Frame structure design and access and backhaull multiplexing Section 2.5: Cross-link interference considerations.

Citation No. 2: AT&T: "Mechanisms for Supporting Access and Backhaul Link Multiplexing", 3GPP Draft, 3GPP TSG RAN WG1 #96, R1-1901892, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Athens, Greece, 20190225 – 20190301, 16 February 2019 (2019-02-16), XP051599586, 9 Pages, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5F96/Docs/R1%2D1901892%2Ezip, [retrieved on 2019-02-16], page 5, paragraph 2.2 - page 6, figures 4, 6.

Citation No. 4: QUALCOMM INCORPORATED: "IAB Resource Management", 3GPP Draft, 3GPP TSG RAN WG1 Meeting #94, R1-1809444, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921, Sophia-Antipolis Cedex, France, Vol. RAN WG1, No. Gothenburg, Sweden, 20180820 – 20180824, 17 August 2018 (2018-08-17), 6 Pages, XP051516809, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/tsg%5Fran/WG1%5FRL1/TSGR1%5F94/Docs/R1%2D1809444%2Ezip [retrieved on 2018-08-17], pages 2-5, 2.1 Baseline Approach: Semi-Static Resource Partitioning page 5, 2.2 Enhanced Approach: Dynamic Resource Coordination Figures 2, 4, 5, Sections 2 – 3.

Citation No. 5: QUALCOMM INCORPORATED: "Updated IAB Resource Management Framework", 3GPP Draft, 3GPP TSG RAN WG1 Meeting #96bis, R1-1905006 7.2.3.3 - Updated IAB Resource Management Framework, 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Lucioles, F-06921 Sophia-Antipolis Ced, Vol. RAN WG1, No. Xi'an, China, 20190408 – 20190412, 7 April 2019 (2019-04-07), XP051700121, 8 Pages, Retrieved from the Internet: URL: http://www.3gpp.org/ftp/Meetings%5F3GPP%5FSYNC/RAN1/Docs/R1%2D1905006%2Ezip, [retrieved on 2019-04-07], Figures 1, 2, 4, 5, Paragraph [0002] - Paragraph [0003], Figures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472